Citation Nr: 0506632	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-25 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 
 
2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine with stenosis and 
radiculopathy. 
 
3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine with stenosis, myofascial 
pain and arachnoiditis, currently evaluated as 40 percent 
disabling. 
 
4.  Entitlement to an increased rating for residuals of left 
ankle fracture with traumatic arthritis, shortening of the 
left lower extremity and scar formation, currently evaluated 
as 30 percent disabling. 
 
5.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy. 
 
6.  Entitlement to an initial rating in excess of 10 percent 
for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 until 
September 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Winston-Salem, North 
Carolina that denied service connection for fibromyalgia and 
cervical spine arthritis, and increased ratings for 
degenerative disc disease of the lumbosacral spine and 
residuals of left ankle fracture.  The RO granted service 
connection for left and right lower extremity radiculopathy, 
but denied more than an initial rating in excess of 10 
percent, from which the appellant has filed a timely appeal.  


REMAND

The record reflects that in the substantive appeal received 
in September 2003, the veteran indicated that he desired a 
hearing at a local VA office before a Member of the Board 
(Travel Board hearing).  It does not appear that this matter 
has been addressed.

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing.  Unless the veteran 
indicates in a signed writing that the 
requested hearing is no longer desired, 
the hearing should be held, and the 
claims file thereafter transferred to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


